Reed, J.
{dissenting.) — In my opinion, the condition on the back of the instrument has the effect merely to create a contingency on the happening of which defendant might discharge the liability for the damage done by his trespassing animals, by the payment of a less amount than the sum named in the instrument. That, I think, is the only construction of which the. instrument is capable, when all of the provisions are considered. The body of the instrument is a promise by defendant to pay two hundred dollars on demand. The condition is that defendant will cause the trustees, on the day named, to assess the damages done by his trespassing animals; and, in case their award should be of an amount less than that named, the note should be surrendered to him upon the payment of that amount, Yery clearly, plaintiff’s right of recovery is limited by the promise ; that is, he could not, in any contingency, recover more than the amount which defendant promised to pay. To that extent, the transaction of the giving of the instrument was a settlement of the matters in controversy. But, in the opinion of the majority, while he bound himself to accept that amount in satisfaction of his claim in any event, he obtained absolutely no advantage by the settlement. At least, that is the logic of the opinion; for, independently of the contract, defendant was liable for the damages, and the parties had the right to have them assessed by the trustees (Code, secs. 1452, 1454, 1455), and an action would lie upon their award. So that, if the construction placed upon the instrument is correct, the effect of the agreement was to limit plaintiff’s right of recovery ; while in all other respects the rights and liabilities of the parties remained as they were before the settlement. I do not *602believe that they had any such result in contemplation when they made it. And I do not agree that the language in Rush v. Carpenter, commented upon by the majority, is dictum. The question as to the liability of the defendant under the contract was expressly raised by the demurrer, and that called for the determination of the very question considered by the court in the language in question. In my opinion, the holding in that case is conclusive of the question before us.
Seevees, C. J., concurs in this dissent.